Citation Nr: 0525425	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  01-06 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a gunshot wound of the left lower 
extremity with retained bullet fragment.

2.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a shell fragment wound of the right 
lower extremity at the heel.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty in the Army from December 
1942 to September 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2001 RO decision which denied entitlement to a 
rating in excess of 10 percent for residuals of a gunshot 
wound of the left lower extremity with retained bullet 
fragment, and to a compensable rating for residuals of a 
shell fragment wound of the right lower extremity at the 
heel.  Following additional development of the evidence, the 
RO in January 2003 assigned a 10 percent rating for residuals 
of a shell fragment wound of the right lower extremity at the 
heel, effective from the date of receipt of the claim for 
increase in December 2000.  However, as that grant does not 
represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).

Although the veteran in August 2001 requested a hearing 
before a member of the Board at the RO, he withdrew that 
hearing request in a written statement received the following 
December.

In October 2003, the Board remanded the case to the RO for 
additional evidentiary development.

Upon consideration of the record, the Board finds that there 
is a further VA duty to assist the veteran in developing 
evidence pertinent to his claims for increased ratings.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Thus, the appeal is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.




REMAND

The veteran seeks ratings higher than 10 percent for his 
service-connected residuals of a gunshot wound of the left 
lower extremity with retained bullet fragment and residuals 
of a shell fragment wound of the right lower extremity at the 
heel.

The Board notes that in October 2003 the case was remanded, 
in part to obtain VA examinations which addressed the current 
severity of the scars specifically resulting from the 
veteran's service-connected gunshot and shell fragment wounds 
of the lower extremities.  At the time of this remand, other 
VA examinations (from March 3, 2001, and July 27, 2002) were 
of record which addressed disability resulting from the 
gunshot and shell fragment wounds apart from the scars.  VA 
examinations addressing the scars were provided in February 
2004 and December 2004 following the remand.

However, it appears that the previous VA examinations which 
addressed disability resulting from the gunshot and shell 
fragment wounds apart from the scars have ceased to be 
associated with the claims file in the interim between the 
October 2003 remand and the present.  The Board has attempted 
to obtain such examinations (from March 3, 2001, and July 27, 
2002), but has been informed that neither of the examinations 
are available on the Compensation and Pension Records 
Interchange (CAPRI).  As evidence regarding the current 
severity of the disability caused by the veteran's service-
connected gunshot and shell fragment wounds of the lower 
extremities is necessary for the Board to accurately 
adjudicate the claims for increased ratings for these 
conditions, the Board finds that additional VA examinations 
must be given which address the current severity of the 
conditions prior to further adjudication of the claims for 
increased ratings.

Additionally, any updated treatment records should be 
obtained, as the file does not appear to contain the 
veteran's treatment records subsequent to 2001.

Accordingly, this matter is hereby REMANDED for the following 
actions:     

1.  Ask the veteran to identify all 
sources of VA and non-VA treatment for 
his lower extremities during and since 
2001.  Obtain copies of the related 
medical records which are not already 
associated with the claims file.  If VA 
examinations from March 3, 2001, and July 
27, 2002, are available, they should also 
be associated with the claims folder.

2.  Schedule the veteran for an 
orthopedic examination, a neurology 
examination, and a muscle examination to 
determine the severity of his residuals 
of gunshot and shell fragment wounds of 
the lower extremities.  The claims folder 
must be provided to the examiner(s) for 
review prior to the examinations.  After 
identifying which muscle group(s) is 
(are) involved in the veteran's residuals 
of gunshot and shell fragment wounds of 
the lower extremities, the examiner(s) 
must report all studies conducted and 
findings in detail, including the range 
of motion of the affected joints and a 
full description of the veteran's 
symptoms, clinical findings, and 
associated functional impairment.  A 
rationale for all opinions reached should 
be provided.

Specifically, the examiner(s) should 
address the following:

(a) On orthopedic examination, the 
examiner should describe in detail the 
presence or absence and the extent of any 
functional loss due to the veteran's 
residuals of gunshot and shell fragment 
wounds of the lower extremities, to 
include the extent of any loss of motion.  
The examiner should comment on whether 
the disability causes weakened movement, 
excess fatigability, or incoordination, 
and to the extent possible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or ankylosis due to any 
weakened movement, excess fatigability, 
or incoordination.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or repeated use 
over a period of time.  The examiner 
should indicate whether any pain claimed 
by the veteran is supported by adequate 
pathology and is evidenced by visible 
behavior.

(b) On examination of the muscles, the 
examiner should describe what type of 
injury the veteran sustained, i.e., 
comment on whether there is a through-
and-through injury with muscle damage, 
and whether there is loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, 
and/or uncertainty of movement.  The 
examiner should also comment on whether 
the residuals of gunshot and shell 
fragment wounds of the lower extremities 
are considered to be of "slight," 
"moderate," "moderately severe," or 
"severe" disability.

Factors for consideration include the 
type of the veteran's injury (i.e., 
whether the injury was a through and 
through wound; a deep penetrating wound; 
a shattering bone fracture; or an open 
comminuted fracture); debridement; 
prolonged infection; sloughing of soft 
parts; and/or intermuscular binding and 
scarring.  Other factors include the 
veteran's medical history and complaints 
(i.e., the length of the veteran's in-
service hospitalization; whether there 
were complaints and/or treatment for loss 
of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of 
coordination, and/or uncertainty of 
movement during this hospitalization; and 
whether he was unable to keep up with 
work requirements), and objective 
findings (i.e., whether there are 
entrance and exit scars; loss of deep 
fascia or muscle substance; impairment of 
muscle tonus; loss of power; and/or 
lowered threshold of fatigue when 
compared to the sound side).

(c) On neurology examination, the 
examiner should identify all neurological 
symptoms and findings present which are 
associated with the lower extremities.  
For all symptoms present, to the extent 
possible, the examiner should distinguish 
which symptoms are due solely to the 
veteran's service-connected residuals of 
gunshot and shell fragment wounds of the 
lower extremities versus symptoms more 
properly attributable to other 
disabilities.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed necessary, 
readjudicate the claims for increased 
ratings in light of all pertinent 
evidence and legal authority, to 
specifically include all evidence 
submitted since the most recent 
supplemental statement of the case.

4.  If any benefit sought on appeal 
remains denied, furnish the veteran and 
his representative a supplemental 
statement of the case and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


